Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
25, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00285-CV



 IN RE ADTRAK360, LLC, JOSEPH NATOLI, AND WILLIAM HIGGINS,
                           Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               61st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-52731

                          MEMORANDUM OPINION

      On April 8, 2019, relators AdTrak360, LLC, Joseph Natoli, and William
Higgins filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Fredericka Phillips, presiding judge of the 61st District Court
of Harris County, to grant relators’ motion for leave to file an amended answer.

      Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2